287 F.2d 37
WYATT FOOD STORES (Division of Kroger Company), Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18332.
United States Court of Appeals Fifth Circuit.
Feb. 28, 1961.

J. Mack Swigert, Cincinnati, Ohio, Johnson, Bromberg, Leeds & Riggs, Dallas, Tex., for petitioner.
Vivian A. Asplund, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Stuart Rothman, Gen. Counsel, Melvin J. Welles, Atty., N.L.R.B., Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, HUTCHESON, Circuit Judge, and CLAYTON, District Judge.
PER CURIAM.


1
This is an ordinary Labor Board case involving only a cease and desist order and no order for reinstatement.  A reading of the intermediate report and the decision of the Board leaves us in no doubt that the Board's order should be enforced.  This is not a case, as petitioner seems to think, where the Board's order interferes with the right of the petitioner to free speech with respect to unions and unionization.  It is, on the contrary, a case where, considering the circumstances under which the matters complained of occurred, including the fact that a campaign for unionization was going on, there is ample basis for the Board's finding that what was said and done was a violation of the act.


2
It will serve no useful purpose for us to discuss the legal principles involved.  They are well and clearly established.  It will suffice to say that we find ourselves in substantial agreement with the conclusion and decision of the Board and its order should be, and is hereby,


3
Enforced.